Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] filed in an Amendment/Request for Reconsideration  received on 12/29/2021.


Examiner’s Statement of Reasons for Allowance
3.       Claims 1-16 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
	“determine which of the image forming apparatus and the server apparatus is to generate drawing data from the print data, based on the determination information; in response to the circuitry determining that the image forming apparatus is to generate the drawing data, transmit instruction information for instructing generation of the drawing data to the image forming apparatus; and in response to the circuitry determining that the server apparatus is to generate the drawing data, control generation of the drawing data from the print data and transmission of the generated drawing data to the image forming apparatus.”

In the primary prior art reference; Hidaka (US PG. Pub. 2019/0102117 A1) teaches in Sect. [0049], In step S1001, the MFP 100 determines whether the PDL data 600 (print data) has been received. If the PDL data 600 has been received (YES in step S1001), the processing proceeds to step S1002. In step S1002, the MFP 100 analyzes the received PDL data 600, thereby acquiring at least information of each of the sheet feeder 614, the sheet size 615, the sheet orientation 616, and the sheet type 617 from the attribute data 611.

	Additionally, secondary prior art reference, Yamakawa (US PAT. No. 10,649,700 B2) discloses in Col. 29 lines 1-27, the job controller 413 generates job data based on target print data acquired by the system controller 410 so that the DFE 100 can perform the RIP processing to the job data by referring the RIP resource data stored in the HWF server 4 (S1501). For example, based on an operation by an operator at the client terminal 5, the job controller 413 updates the job data so that the DFE 100 can perform the RIP processing by using the RIP resource data stored in the HWF server 4…Then, it is determined whether the RIP resource data stored in the HWF server 4 is attached to the job data (S1502). If a data size of the RIP resource data, required for executing the RIP processing, stored in the HWF server 4 is greater than a given data size, the job controller 413 updates the job data without attaching the RIP resource data (S1502: NO), and prepares an instruction for referring the RIP resource data stored in the HWF 

	However, based on the prior arts of record, the closest applied reference of Hidaka fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, the secondary prior art of Yamakawa does not remedy the deficiencies of the limitations required by the claim(s) to specifically include the claim limitation(s) as follows:
	“determine which of the image forming apparatus and the server apparatus is to generate drawing data from the print data, based on the determination information; in response to the circuitry determining that the image forming apparatus is to generate the drawing data, transmit instruction information for instructing generation of the drawing data to the image forming apparatus; and in response to the circuitry determining that the server apparatus is to generate the drawing data, control generation of the drawing data from the print data and transmission of the generated drawing data to the image forming apparatus.”, since both references of Hidaka and Yamakawa fail to provide determination techniques to distinguish if drawing data is created by an MFP or server apparatus and adequate transmission of the created drawing data based on the determination as required by the claim. 
	


6.	Independent claim(s) 7 and 9 are essentially the same as Independent Claim 1 and refers to “a system” and “a method” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

7.       It follows that claims 2-6, 8 and 10-16 are then inherently allowable for depending on an allowable base claim.

8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
                                                                                                                                                                                                       

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677